 

Exhibit 10.1

 

CERTIFICATE OF AMENDMENT

OF

AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

CHECKPOINT THERAPEUTICS, INC.

 

Checkpoint Therapeutics, Inc., a corporation organized and existing under and by
virtue of the General Corporation Law of the State of Delaware (the
“Corporation”), does hereby certify as follows:

 

FIRST: That the Corporation’s original Certificate of Incorporation was filed on
November 10, 2014.

 

SECOND: That the Board of Directors of the Corporation duly adopted resolutions
by written consent proposing and declaring advisable the amendment of the
Amended and Restated Certificate of Incorporation of the Corporation, as
follows:

 

The first paragraph of ARTICLE IV of the Amended and Restated Certificate of
Incorporation be replaced and amended in its entirety to read as follows:

 

1.                  Common Stock. The total number of shares of capital stock
that the Corporation shall have the authority to issue is sixty million
(60,000,000) shares of Common Stock, with $0.0001 par value, of which seven
million (7,000,000) shares are designated as “Class A Common Stock” (the “Class
A Common Stock”). The powers, preferences and relative participating, optional
and other special rights of the respective classes of the Corporation’s capital
stock or the holders thereof and the qualifications, limitations and
restrictions thereof are as follows:

 

THIRD: That the stockholders of the Corporation approved and adopted such
amendments by written consent in accordance with the provisions of Section 228
of the General Corporation Law of the State of Delaware.

 

FOURTH: That such amendment of the Amended and Restated Certificate of
Incorporation of the Corporation was duly adopted in accordance with the
provisions of Section 242 of the General Corporation Law of the State of
Delaware.

 

 

 

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Amendment of
the Amended and Restated Certificate of Incorporation to be signed by its
President and Chief Executive Officer this 14th day of June, 2018.

 



  CHECKPOINT THERAPEUTICS, INC.                     By: /s/ James Oliviero    
James F. Oliviero, President and CEO  



 





 

